— In an action for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered April 20, 1964 after a nonjury trial, upon the court’s formal decision, granting the plaintiff wife a separation, as directed the husband to pay to her permanent alimony of $50 a week, commencing January 30, 1964. Judgment modified on the facts by amending its second decretal paragraph so as to direct the husband to pay to the wife permanent alimony of $25 a week, retroactive to January 30, 1964. As so modified, the judgment, insofar as appealed from, is affirmed, without costs, and without prejudice to any future application with respect to the amount of the alimony, as indicated herein. The fifth finding of fact in the court’s decision is modified accordingly. In our opinion, in the light of the present relative financial circumstances of the parties and their respective earning potential, an alimony award of $25 a week is fair and appropriate (cf. Phillips v. Phillips, 1 A D 2d 393, *863395-396, ail’d. 2 N Y 2d 742; Sachnoff v. Sachnoff, 6 A D 2d 879, affid. 7 N Y 2d 771). This determination is made on the. basis of the facts as they currently exist and is without prejudice to a subsequent motion based upon a showing of a subsequent change in the circumstances of the parties. Christ, Acting P. J., Hill, Hopkins and Benjamin, JJ., concur; Rabin, J., dissents and votes to affirm the judgment without modification.